DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 18 of U.S. Patent No. 10,854,441 (hereafter referred to as “’441” for simplicity). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 18 of ‘441 recites that the gas comprises Ar/SF6/NH3, and since claim 18 of ‘441 does not recite other gases that can be present, it would have been obvious to one ordinary skill in the art to modify the teachings of claim 18 of ‘441 such that the gas consists of Ar/SF6/NH3, as claim 18 suggests that those gases are sufficient for performing the claimed method.  Claims 13 and 18 of ‘441 recite some limitations that are not in claim 1 of the present application, but claims 13 and 18 recite the limitations of claim 1 of the present application. 
Claim 2 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 18 of U.S. Patent No. 10,854,441. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 18 of ‘441 recites that the gas comprises Ar/SF6/NH3, and since claim 18 of ‘441 does not recite other gases that can be present, it would have been obvious to one ordinary skill in the art to modify the teachings of claim 18 of ‘441 such that the gas consists of Ar/SF6/NH3, as claim 18 suggests that those gases are sufficient for performing the claimed method.  Claims 13 and 18 of ‘441 does not recite that the pressure in the chamber is 1 Torr or less, but claim 19 of ‘441 does teach that the chamber pressure can be 1 Torr or less.  It would have been obvious to one ordinary skill in the art to modify the teachings of claim 18 of ‘441 such that the pressure in the chamber is 1 Torr or less because claim 19 of ‘441 teaches that such a pressure can be effective for sample processing. 
Claim 3 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 18 of U.S. Patent No. 10,854,441. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 18 of ‘441 recites that the gas comprises Ar/SF6/NH3, and since claim 18 of ‘441 does not recite other gases that can be present, it would have been obvious to one ordinary skill in the art to modify the teachings of claim 18 of ‘441 such that the gas consists of Ar/SF6/NH3, as claim 18 suggests that those gases are sufficient for performing the claimed method.  Claims 13 and 18 of ‘441 does not recite that the electron beam has an energy of at least 50 eV, but claim 20 of ‘441 does teach that the energy of the electron beam can be at least 50 eV.  It would have been obvious to one ordinary skill in the art to modify the teachings of claim 18 of ‘441 such that the energy of the electron beam is at least 50 eV because claim 20 of ‘441 teaches that such an electron beam energy can be effective for sample processing. 
Claim 4 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 18 of U.S. Patent No. 10,854,441. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 18 of ‘441 recites that the gas comprises Ar/SF6/NH3, and since claim 18 of ‘441 does not recite other gases that can be present, it would have been obvious to one ordinary skill in the art to modify the teachings of claim 18 of ‘441 such that the gas consists of Ar/SF6/NH3, as claim 18 suggests that those gases are sufficient for performing the claimed method.  Claims 13 and 18 of ‘441 does not recite that the electron beam is pulsed and at least one of the energy, current, and frequency of the electron beam is configured to produce a predetermined concentration of HF molecules in the plasma, but claim 21 of ‘441 does recite as much.  It would have been obvious to one ordinary skill in the art to modify the teachings of claim 18 of ‘441 such that the electron beam is pulsed and at least one of the energy, current, and frequency of the electron beam is configured to produce a predetermined concentration of HF molecules in the plasma because claim 21 of ‘441 teaches that having the electron beam pulsed with at least one of the energy, current, and frequency of the electron beam configured to produce a predetermined concentration of HF molecules in the plasma can be effective for sample processing.
Claim 5 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 18 of U.S. Patent No. 10,854,441. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 18 of ‘441 recites that the gas comprises Ar/SF6/NH3, and since claim 18 of ‘441 does not recite other gases that can be present, it would have been obvious to one ordinary skill in the art to modify the teachings of claim 18 of ‘441 such that the gas consists of Ar/SF6/NH3, as claim 18 suggests that those gases are sufficient for performing the claimed method.  Claims 13 and 18 of ‘441 does not recite that the electron beam is pulsed and at least one of the energy, current, and frequency of the electron beam is configured to produce a predetermined concentration of positive ions in the plasma, but claim 22 of ‘441 does recite as much.  It would have been obvious to one ordinary skill in the art to modify the teachings of claim 18 of ‘441 such that the electron beam is pulsed and at least one of the energy, current, and frequency of the electron beam is configured to produce a predetermined concentration of positive ions in the plasma because claim 22 of ‘441 teaches that having the electron beam pulsed with at least one of the energy, current, and frequency of the electron beam configured to produce a predetermined concentration of positive ions in the plasma can be effective for sample processing.

Allowable Subject Matter
Claims 1-5 are allowable provided the issues for the above double patenting rejections are resolved.
The following is a statement of reasons for the indication of allowable subject matter: the reviewed prior art does not teach or render obvious the subject matter recited by claim 1, which is the independent claim.  With regard to claim 1, the most relevant prior art is U.S. U.S. 4,615,764 to Bobbio, which teaches a method of removing undesired oxide from a silicon substrate (Abstract; Col. 2, line 5 to Col. 3, line 68). Bobbio teaches removing the oxide with an ionized mixture of SF6, H2O, Ar, and NH3 that allows reactive ions from the mixture to selectively etch away the undesired oxide from the silicon substrate (Abstract; Col. 2, line 5 to Col. 3, line 68).  In the method of Bobbio, the ionized mixture of SF6, H2O, Ar, and NH3 is a plasma generated with electrodes (Col. 3, 3-68).  Bobbio does not teach that the mixture consists of Ar, SF6, and NH3, and Bobbio does not teach using an electron beam to generate the plasma, wherein the treated surface is immersed in the plasma but is not impacted by the electron beam.  The reviewed prior art does not provide motivation to modify the method of Bobbio to arrive at the invention recited by claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN L COLEMAN whose telephone number is (571)270-7376. The examiner can normally be reached 9-5 Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571)272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RLC/
Ryan L. Coleman
Patent Examiner, Art Unit 1714
November 4, 2022
/MIKHAIL KORNAKOV/Supervisory Patent Examiner, Art Unit 1714